UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 17-3695


                               DAVID JAROSLAWICZ

                                           v.

           M&T BANK CORPORATION; HUDSON CITY BANCORP INC.;
           *THE ESTATE OF ROBERT G. WILMERS, BY ITS PERSONAL
              REPRESENTATIVES ELISABETH ROCHE WILMERS,
      PETER MILLIKEN, AND HOLLY MCALLISTER SWETT; RENE F. JONES;
        MARK J. CZARNECKI; BRENT D. BAIRD; ANGELA C. BONTEMPO;
     ROBERT T. BRADY; T. JEFFERSON CUNNINGHAM, III; GARY N. GEISEL;
       JOHN D. HAWKE, JR.; PATRICK W.E. HODGSON; RICHARD G. KING;
         JORGE G. PEREIRA; MELINDA R. RICH; ROBERT E. SADLER, JR.;
    HERBERT L. WASHINGTON; DENIS J. SALAMONE; MICHAEL W. AZZARA;
        VICTORIA H. BRUNI; DONALD O. QUEST; JOSEPH G. SPONHOLZ;
       CORNELIUS E. GOLDING; WILLIAM G. BARDEL; SCOTT A. BELAIR

                    BELINA FAMILY; JEFF KRUBLIT,
                                          Appellants

              *(Amended pursuant to Clerk's Order dated 3/1/18)



                           (D. Del. Civ. No. 1-15-cv-00897)


                     SUR PETITION FOR PANEL REHEARING



Present: McKEE and SILER, JR., Circuit Judges*



*
 The Honorable Eugene E. Siler, Jr., Senior Judge for the Sixth Circuit Court of Appeals,
sat by designation. The Honorable Thomas I. Vanaskie, considered the matter as a
member of the merits panel retired from the Court on January 1, 2019.
              Having been submitted to the remaining judges who participated in the

decision of this Court, it is hereby O R D E R E D that the petition for rehearing by the

panel filed by the appellee in the above-entitled case is granted. The opinion and

judgment entered December 26, 2018 are hereby vacated. The merits panel is

reconstituted in light of the retirement of the Honorable Thomas I. Vanaskie. The

Honorable Paul B. Matey replaces Judge Vanaskie on the merits panel.

       As the merits panel has granted panel rehearing, no further action will be taken by

the en banc court. The parties may file a new petition for rehearing after disposition of

the matter by the reconstituted merits panel.



                                          BY THE COURT,

                                          s/ Theodore A. McKee
                                          Circuit Judge

Date: June 4, 2019